Case 1:15-cr-00252-PKC Document 1547 Filed 05/25/21 Page 1 of 4 PageID #: 26638




                                           May 13, 2021


BY ELECTRONIC CASE FILING – FILED UNDER SEAL

The Honorable Pamela K. Chen
United States District Judge
United States District Court
 for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     United States v. Carlos Martinez, Case No. 15-cr-252
               (Def. No. 33) (PKC)

Dear Judge Chen:

         I represent Defendant Carlos Martinez in the above-captioned case, pending before Your
Honor. Through this letter, Mr. Martinez respectfully submits his response to the government’s
opposition to his motion for an order permitting him to travel to and from Mexico from May 17,
2021 through May 24, 2021. Mr. Martinez has attached as Exhibit 1 a proposed redacted version
of this reply, for the Court’s consideration.

        The cases cited by the government in support of its opposition are easily distinguishable
from Mr. Martinez’s circumstances. In United States v. Boustani, the defendant had a “complete
lack of ties to the United States, and extensive ties to foreign countries without extradition.” 932
F.3d 79, 83 (2d Cir. 2019). Additionally, the district court in Boustani denied the defendant’s
request for pretrial release under the constant supervision of private armed security guards, for
which the defendant would pay. Id. at 80. In affirming the district court’s denial of the defendant’s
request, the Second Circuit emphasized that “[a] similarly situated defendant of lesser means
surely would be detained pending trial, and Boustani is not permitted to avoid such a result by
relying on his own financial resources to pay for a private jail.” Id. at 83. The government did not
seek to detain Mr. Martinez pending trial in this matter. Instead the government and the defense
worked collaboratively to fashion pretrial release conditions that would meet the requirements of
18 U.S.C. § 3142(c)(1)(B). Mr. Martinez is not attempting to fashion a “private jail.” He has been
in full compliance with his conditions of release, and now seeks the Court’s leave to travel to
Mexico to attend very important medical appointments with his mother and sister, assist with a
Case 1:15-cr-00252-PKC Document 1547 Filed 05/25/21 Page 2 of 4 PageID #: 26639
The Honorable Pamela K. Chen
May 13, 2021
Page 2 of 4

family event, and to attend several important business meetings, so that he can continue to earn a
living while awaiting trial. Any comparison to Boustani, therefore, is unfounded.

        In United States v. Raniere, the defendant was charged with sex trafficking by force, threat
of force, fraud, or coercion; conspiracy to commit sex trafficking by force, threats of force, fraud,
or coercion; and conspiracy to cause another to engage in forced labor. 18-CR-204-1 (NGG), 2018
WL 3057702, at *1 (E.D.N.Y. June 20, 2018). The defendant in Raniere, therefore, faced the
presumption under 18 U.S.C. § 3142(e)(3) that “no condition or combination of conditions [would]
reasonably assure” the defendant’s presence or the safety of the community or others. Id. at *3
(quoting 18 U.S.C. § 3142(e)(3)). The conduct alleged in the Third Superseding Indictment does
not bear any similarity whatsoever, and, indeed, involves none of danger inherent in the charges
against Raniere. Additionally, in Raniere, the district court found that it was “more likely than not
that Defendant moved to Mexico last fall at least partly to elude law enforcement.” Id. at *5.
While in Mexico, Raniere allegedly “began using end-to-end encrypted email and stopped using
his phone,” resulting in it taking “a month and a half for authorities to track Defendant down.” Id.
Mr. Martinez has never attempted to evade law enforcement or conceal his location to government
authorities. He has lived in Miami, Florida with his family for over fourteen years and has
substantial personal and professional ties to the United States.

        In United States v. Maxwell, the defendant was charged with conspiracy to entice minors
to travel to engage in illegal sex acts, enticing a minor to travel to engage in illegal sex acts, related
charges, and two charges of perjury. 20-CR-330 (AJN), 2020 WL 7866320, at *1 (Dec. 30, 2020).
The defendant in United States v. Epstein faced similar charges. 425 F. Supp. 3d 306, 308
(S.D.N.Y. 2019). Given the heinous nature of the charges in Maxwell and Epstein, both defendants
faced the presumption that “no condition or combination of conditions [would] reasonably assure”
the defendant’s presence or the safety of the community or others. 18 U.S.C. § 3142(e)(3). In
Maxwell, the district court emphasized the defendant’s “absence of any dependents, significant
family ties, or employment in the United States” in denying her application for pretrial release.
2020 WL 7866320, at *5.1 In Epstein, the government presented evidence that “[v]ictims [had]
‘specifically conveyed’ to the Government that any form of release of the Defendant, including
home detention with full-time private guards, could ‘result in [their] harassment and abuse.” 425
F. Supp. 3d at 314. Epstein also had a history of witness harassment and intimidation. Id. at 317.
In addition, the court considered Epstein a flight risk, given his “relatively limited family ties to
the United States in the sense that he is single with no children and his parents are deceased.” Id.
at 322. Epstein was also in possession of an Austrian passport bearing his picture, but a false name,
and listing his residence as Saudi Arabia. Id.

        Mr. Martinez has not engaged in any obstructive conduct and faces allegations of non-
violent offenses. He has demonstrated his strong ties to the United States and the seriousness with
which he takes compliance with his pretrial release conditions. The government’s attempt to
compare the circumstances of Mr. Martinez’s pretrial release, and his earnest request to travel to

        1
          The defendant subsequently submitted a letter from her husband and friends living in the United
States to provide evidence of her ties to the country. The defendant, however, “was not living with [her
husband] and claimed to be getting divorced,” and her friends could “visit [the defendant] were she to flee
to another country.” Id. at *6.
Case 1:15-cr-00252-PKC Document 1547 Filed 05/25/21 Page 3 of 4 PageID #: 26640
The Honorable Pamela K. Chen
May 13, 2021
Page 3 of 4

important medical appointments with his mother and sister, to assist with a family event, and to
engage in business meetings so that he can continue to earn a living, to the defendants in Boustani,
Raniere, Maxwell, and Epstein are without merit.

        The government also states that Ramon Abadin, counsel of record for Mr. Martinez, would
be unable to “ensure the defendant’s return to the United States should the defendant decide to
remain in Mexico.” Gov’t Opp. at 1. As demonstrated in Mr. Abadin’s letter to the Court, Mr.
Abadin is a highly-regarded attorney who has built a successful career over the course of many
years. Mr. Abadin takes his obligations as an officer of the Court very seriously, and understands
the obligations he would face as a third-party custodian to Mr. Martinez under 18 U.S.C. §
3142(c)(1)(B)(i), one of those obligations being to assure the Court that Mr. Martinez will appear
at any future hearings. Mr. Abadin’s successful fulfillment of his obligation to ensure Mr.
Martinez’s return to the United States on his trip to Mexico earlier this year clearly demonstrates
his ability to fulfill the same obligation on the trip that is the subject of this motion.

          The government next contends that Mr. Martinez does not need to travel to attend business
meetings in Mexico, stating that he can attend meetings via videoconference instead. Gov’t Opp.
at 2. Although videoconferencing has become ubiquitous over the past year, meeting face-to-face
is still optimal for the success of Mr. Martinez’s business ventures. There is simply no substitute
for face-to-face communication. As the Court is certainly aware, conducting any business dealings
virtually is fraught with potential technological difficulties, which could be easily exacerbated
when such communications are international. Further, the confidentiality of such communications
cannot be ensured. And, as set forth in 18 U.S.C. § 3142(c)(1)(B), the Court should impose only
the least restrictive condition, or combination of conditions, needed to reasonably assure Mr.
Martinez’s appearance in this matter. Mr. Martinez has demonstrated that he is not a flight risk.
He should be permitted to engage in activities that will enable him to continue to earn a living
while he is awaiting trial.

        The government closes its opposition by contending that Mr. Martinez’s other family
members can attend medical appointments, and that Mr. Martinez can be evaluated in the United
States to determine if he is a suitable organ donor for his sister. Gov’t Opp. at 2. As the Court is
aware, Mr. Martinez’s mother suffered two heart attacks earlier this year. Mr. Martinez should
not be prevented, especially given his successful navigation of his trip to Mexico to see his mother
in January, from attending this very important follow-up medical appointment with his mother.
Mr. Martinez’s sister is similarly suffering through very serious medical issues, having very
recently undergone surgery to remove 30% of her kidney due to kidney cancer. Mr. Martinez
should also not be prevented from accompanying his sister to her medical appointment, and from
being evaluated, by his sister’s doctor at the location where any kidney transplant would take place,
to determine whether he might be a suitable organ donor for his sister in the future.

        For the foregoing reasons and the reasons set forth in Mr. Martinez’s motion to modify the
conditions of his release, Mr. Martinez respectfully requests the Court grant his motion to travel
to and from Mexico from May 17, 2021 through May 24, 2021. Mr. Martinez has demonstrated
that he is not a flight risk. He has abided by all conditions of his release and he will continue to
do so. Mr. Martinez has gone through great efforts to schedule his business meetings and in the
Case 1:15-cr-00252-PKC Document 1547 Filed 05/25/21 Page 4 of 4 PageID #: 26641
The Honorable Pamela K. Chen
May 13, 2021
Page 4 of 4

same week as his mother and sister’s medical appointments and his family event, in an attempt to
make his requested trip as efficient as possible. Mr. Martinez should be permitted to be with and
support his family during their medical appointments, and should be permitted to participate in in-
person meetings and earn a living while he awaits trial in this matter.

                                             Respectfully submitted,



                                             Julia M. Coleman
                                             Steven J. McCool
                                             Michael Cornacchia
                                             Ramon Abadin

                                             Counsel for Carlos Martinez

cc: Counsel for the United States (by e-mail)
    Supervising U.S. Pretrial Services Officer Ramel Moore (by e-mail)
    U.S. Probation Officer Juan Nunez (by e-mail)
